
	
		II
		110th CONGRESS
		2d Session
		S. 2600
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Harkin (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the designation of a single ZIP code for
		  Windsor Heights, Iowa.
	
	
		1.Designation of single ZIP
			 code for Windsor Heights, IowaNot later than 180 days after the date of
			 enactment of this Act, the United States Postal Service shall designate a
			 single ZIP code applicable to the area encompassing only Windsor Heights,
			 Iowa.
		
